Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 10-22 in the reply filed on November 25, 2020 is acknowledged.  The traversal is on the ground(s) that the decision to restrict claim groups does not include an example to show two-way distinctiveness.  This is not found persuasive because Claims 1-9, teach an unmanned aerial vehicle that includes a set of rotors coupled to rotor motors, in addition to a set of motor controllers, and a nondestructive set of sensors.  In contrast, Claims 10-22 do not expressly teach an unmanned aerial vehicle that includes a rotor.  From this group, only Claim 15 includes a rotor, or teaches any features of a rotor.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applewhite, US 2018/0101169 A1, in view of Cella, et al., US 2018/0284758 A1.

(a) the unmanned aerial vehicle flies to a first location whereat a plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas on a surface of a structure (¶¶ 94, 98); and 
(b) the unmanned aerial vehicle hovers at the first location with the standoff contact elements in contact with the surface of the structure (¶¶ 140, 154-155).  
Applewhite does not expressly teach: (c) a maintenance tool on-board the unmanned aerial vehicle performs a first maintenance operation while the unmanned aerial vehicle is hovering at the first location with the standoff contact elements in contact with the surface of the structure.  Cella teaches: (c) a maintenance tool on-board the unmanned aerial vehicle performs a first maintenance operation (¶ 1396) while the unmanned aerial vehicle is hovering at the first location with the standoff contact elements in contact with the surface of the structure (¶ 1393).  It would have been obvious to a person of skill in the art, at the time of the invention, to perform the unmanned aerial vehicle (UAV) maintenance operation of Applewhite with an attached tool and with data collection mechanisms as Cella teaches, in order to ensure more accurate flight paths and operations of the UAV. 
As per Claim 11, Applewhite does not expressly teach: (d) the unmanned aerial vehicle moves from the first location to a second location whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas of the surface of the structure; (e) the unmanned aerial vehicle hovers at the second location with the standoff contact elements in contact with the surface of the structure; and (f) the maintenance tool performs a second maintenance operation while the unmanned aerial vehicle is hovering at the second location with the standoff contact elements in contact with the surface of the structure.  Cella teaches: 
that (d) the unmanned aerial vehicle moves from the first location to a second location (¶¶ 1268, 1270) whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas of the surface of the structure (¶ 1270); 
that (e) the unmanned aerial vehicle hovers at the second location with the standoff contact elements in contact with the surface of the structure (¶ 1272); and 
that (f) the maintenance tool performs a second maintenance operation while the unmanned aerial vehicle is hovering at the second location with the standoff contact elements in contact with the surface of the structure (¶ 1272; radiation sensors in addition to chemical sensors).  
See Claim 10 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Applewhite does not expressly teach: (d) the unmanned aerial vehicle moves away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the structure; and (e) the maintenance tool performs a second maintenance operation during movement of the unmanned aerial vehicle away from the first location.  Cella teaches: 
that (d) the unmanned aerial vehicle moves away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the structure (¶¶ 1270-1271); and 
that (e) the maintenance tool performs a second maintenance operation during movement of the unmanned aerial vehicle away from the first location (¶ 1272; as other sensors operate).  
See Claim 10 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Applewhite teaches that the maintenance tool is a sensor array (¶ 60), that step (d) comprises moving the sensor array along a scan path that follows the surface of the structure (¶ 126), and step (e) comprises activating the sensor array to acquire nondestructive inspection sensor 
As per Claim 14, Applewhite teaches that the maintenance tool is a nondestructive inspection sensor unit (¶ 60), that step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure (¶ 126), and that step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the nondestructive inspection sensor unit along the scan path (¶ 124).
As per Claim 15, Applewhite teaches that the unmanned aerial vehicle is propelled by thrust produced by at least one rotor during movement of the unmanned aerial vehicle away from the first location (¶¶ 85-86).
As per Claim 16, Applewhite teaches a method for performing a maintenance operation on an airfoil-shaped body using an unmanned aerial vehicle (¶¶ 78-81), the method comprising: 
(a) equipping the unmanned aerial vehicle with a maintenance tool and a plurality of standoff contact elements (¶¶ 94, 98), the plurality of standoff contact elements being arranged to simultaneously contact a surface of the airfoil-shaped body, and the maintenance tool being arranged to confront an area on the surface of the airfoil-shaped body while the plurality of standoff contact elements are in contact with the surface (12); and 
(b) flying the unmanned aerial vehicle to a first location (¶ 81) whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas on a surface of an airfoil-shaped body (¶ 63). 
Applewhite does not expressly teach: (c) while the unmanned aerial vehicle is at the first location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body, activating the maintenance tool to perform a first maintenance operation on the surface of the 
As per Claim 17, Applewhite does not expressly teach: (d) upon completion of step (c), flying the unmanned aerial vehicle to a second location while maintaining the plurality of standoff contact elements of the unmanned aerial vehicle in contact with the surface of the airfoil-shaped body; and (e) while the unmanned aerial vehicle is at the second location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body.  Cella teaches: 
(d) upon completion of step (c), flying the unmanned aerial vehicle to a second location while maintaining the plurality of standoff contact elements of the unmanned aerial vehicle in contact with the surface of the airfoil-shaped body (¶¶ 1268, 1270); and 
(e) while the unmanned aerial vehicle is at the second location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body (¶ 589), activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body (¶ 1272; radiation sensors in addition to chemical sensors).  
See Claim 10 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Applewhite teaches that one of the first and second locations is adjacent to a side surface of the airfoil-shaped body and the other of the first and second locations is adjacent to a leading edge of the airfoil-shaped body (¶¶ 150-151).

(d) upon completion of step (c), flying the unmanned aerial vehicle away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body (¶¶ 1268, 1270); and 
(e) while the unmanned aerial vehicle is flying away from the first location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body (¶ 1272; radiation sensors in addition to chemical sensors).  
See Claim 10 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Applewhite teaches that the maintenance tool is a sensor array (¶ 60), step (d) comprises moving the sensor array along a scan path that follows the surface of the airfoil-shaped body (¶ 126), and step (e) comprises activating the sensor array to acquire nondestructive inspection sensor data representing characteristics of the airfoil-shaped body during movement of the sensor array along the scan path (¶ 124).
As per Claim 21, Applewhite teaches that the maintenance tool is a nondestructive inspection sensor unit (¶ 60), step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure (¶ 126), and step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing 
As per Claim 22, Applewhite does not expressly teach that the airfoil-shaped body is a wind turbine blade.  Cella teaches that the airfoil-shaped body is a wind turbine blade (¶ 1266; turbine 11900 of Figure 163).  See Claim 10 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661